Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-24 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1-2, 4-7, 10-12, 15-17, 19-22 are amended
	- claims 9 and 14 are cancelled
	- claims 23-24 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 12/03/2020.


Response to Arguments

Regarding Claims 1, 6, 11, and 16 previously rejected under 35 U.S.C. § 112(a), claims 1, 6, 11, and 16 have been amended according to the Examiner’s recommendation and therefore the previous rejection has been withdrawn.
Regarding Claims 1-3, 5, 16-18, and 20-22 previously rejected under 35 U.S.C. § 103, Applicant's argument, see “However, Anderson does not teach that its UE mode is one of different access statuses in different application scenarios that comprise “scenarios in which the terminal device initially accesses a network, a connection is interrupted and the terminal device accesses the network again, the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource, or a cell handover is performed or a base station is reselected” for determining the asserted identification information, as set forth in amended claim 1. Kodikara and Palm do not cure the deficiencies of Anderson in this aspect, nor does the Office Action rely on Kodikara and Palm for that purpose.” on page 13, filed on 12/03/2020, with respect to U.S. Patent Application Publication No. 2007/0155390 (“Kodikara”), in view of U.S. Patent Application Publication No. 2016/0095154 (“Palm”), and further in view of U.S. Patent Application Publication No. 2013/0163534 (“Anderson”) and U.S. Patent Application Publication No. 2012/0099452 (“Dai”), have been fully considered but are moot, over the limitations of “the identification information being different from connection establishment cause information” and “comprising scenarios in which a connection is interrupted and the terminal device accesses the network again, the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource”. Said limitations are newly added to the amended Claims 1, 6, 11, and 16 and has been addressed in instant office action, as shown in Section Claim Rejections - 35 USC § 103 below, with newly identified prior art teaching from newly identified disclosures in previously applied reference Kato et al. U.S. Patent Application Publication No. 2010/0165943 (“Kato”) in combination with newly found reference Edara et al. U.S. Patent Application Publication No. 2015/0009874 (“Edara”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the features “receiving, by the network device, the connection establishment cause information sent by the terminal device using the uplink channel resource …” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 specifically recites “the identification information being different from connection establishment cause information” (underlined emphasis). Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-8, 10-13, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. Patent Application Publication No. 2010/0165943 (“Kato”), in view of Edara et al. U.S. Patent Application Publication No. 2015/0009874 (“Edara”), and in further in view of Kodikara et al. US Pub 2007/0155390 (hereinafter “Kodikara”). 
Regarding claim 1 (Currently Amended)
Kato discloses in Fig. 7 a method, comprising:
receiving, by a network device (i.e. “base station device”), identification information (“A base station device of the present invention performs wireless communication with a mobile station device.  The base station includes: a random access receiver that receives random access identification information transmitted by the mobile station device performing random access” [0026]), the identification information being different from connection establishment cause information (i.e. “the C-RNTI is identification information concerning the mobile station device” [0022]), 
Kato does not specifically teach the identification information sent by a terminal device and having been determined according to an access status of the terminal device, the access status being one of different access statuses in different application scenarios, the different application scenarios comprising scenarios in which the terminal device initially accesses a network, a connection is interrupted and the terminal device accesses the network again, the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource, or a cell handover is performed or a base station is reselected;
In an analogous art, Edara discloses the identification information sent by a terminal device (via RACH procedure “All MAC transmission on the UL-SCH must be scheduled by the Random Access Channel (RACH) procedure.  When the UE is not connected to the network, no transmit slots are scheduled for that UE.  The RACH provides a means for disconnected devices to transmit data.  Transmitting on the UL-SCH requires a resource allocation from the eNodeB, and time alignment to be current, or the RACH procedure is required.” [0028]) and having been determined according to an access status of the terminal device, the access status being one of different access statuses in different application scenarios, the different application scenarios comprising scenarios in which the terminal device initially accesses a network (“The RACH procedure can be used during initial access from the disconnected state (RRC_IDLE” [0028]), a connection is interrupted and the terminal device accesses the network again (“radio access failure”, “DL or UL data arriving during RRC_CONNECTED after UL PHY is no longer in sync” [0028]), the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource (“UL data arriving when no dedicated scheduling request channels are available.” [0028]), or a cell handover is performed or a base station is reselected (“There are two types of the RACH procedure, contention-based, which can apply to each of these situations, and non-contention-based, which applies to handover and arrival of DL data.” [0028]; “reselection” [0023]); and
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kato’s method for transmitting random access identification information, to include Edara’s technique for optimizing propagation of multiple types of data, in order to associate UE connection status with UE identifier in order to minimize transmission collision (Edara [0012]).
Kato and Edara do not specifically teach allocating, by the network device, a first access network identifier to the terminal device according to the identification information excluding the connection establishment cause information; sending, by the network device, the first access network identifier to the terminal device; and allocating, by the network device, a resource to the terminal device according to the first access network identifier.
In an analogous art, Kodikara discloses allocating, by the network device, a first access network identifier (i.e. “S-RNTI” in Fig. 6A) to the terminal device (i.e. “UE”) according to the identification information excluding the connection establishment cause information (“Next, the network performs admission control and allocates Radio Network Temporary Identifier (RNTI) values.  The network uses an admission control process to determine whether a requested service from the establishment cause can be supported by the network.  Factors considered when performing admission control may include mobile access class for determining privileges, the Radio Resource Management status (RRM status) to determine availability of resources, details of the user's subscription, and equipment registers including lists of valid and stolen terminals. The allocation of the RNTI values involves the network allocating a Serving Radio Network Controller (RNC) RNTI (S-RNTI), which is used by UE to identify itself to the serving RNC.  The S-RNTI is also used by the SRNC to address the UE.  An S-RNTI value is allocated by the Serving RNC to each UE having an RRC connection and is unique within the Serving RNC.  The S-RNTI may be reallocated after the Serving RNC for the RRC connection has changed.  The S-RNTI may be concatenated with an SRNC identifier (SRNC ID) received in a broadcast channel to form a unique RNTI (U-RNTI) within UTRAN.  Optionally, the network may allocate a Cell Radio Network Temporary Identifier (C-RNTI).  The C-RNTI may be allocated and used on common transport channels.  The C-RNTI value may be used to identify the UE on a cell basis.  In a conventional network, the decision to use the C-RNTI is made by the Controlling Radio Network Controller (CRNC).” [0043-0044]);
sending, by the network device, the first access network identifier to the terminal device (“After the network equipment performs a successful admission control process and allocation process, the network responds to the RRC connection request message with an RRC connection setup message including the global UE ID, the newly-allocated S-RNTI value, optionally a C-RNTI value, and a radio bearer configuration.” [0045]); and
allocating, by the network device, a resource (e.g. “radio bearer” [0045]) to the terminal device according to the first access network identifier (“Upon receipt of the temp ID, the network allocates a physical resource.  An allocated physical resource describes the resources allocated to the UE such as would allow for the UE to correctly encode and transmit or receive and decode the data message.  The description may include attributes such as: (1) an explicit or relational time of transmission; (2) description of a physical channel resources, such as codes, frequencies, sub-carriers, time/freq codes, and/or the like; (3) a formatting type of the data on the resources; and/or (4) FEC encoding type, block size, modulation format and/or the like.” [0070]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kato’s method for transmitting random access identification information, as modified by Edara, to include Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment, in order to minimize transmission collision (Kodikara [0019]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment into Kato’s method for transmitting random access identification information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Kato, as modified by Edara and Kodikara, previously discloses the method according to claim 1, wherein the receiving, by the network device, the identification information sent by the terminal device according to the access status comprises: 
Kato further discloses receiving, by the network device, the identification information sent by the terminal device according to the access status using an uplink channel resource (“the mobile station device performs transmission to the base station device using an RACH while being allocated no resource block.” [0049]).
Kodikara further discloses receiving, by the network device, the identification information sent by the terminal device according to the access status using an uplink channel resource (“In the conventional RRC connection procedure, the user terminal initiates the connection procedure by transmitting a RRC connection request message to the network using common uplink transport channels.” [0010]; and furthermore “The RACH channel is a common uplink transport channel used to carry control and data information from a UE over random access physical resources which may be shared by a plurality of UEs and are used for unscheduled data transmission.’ [0049]).

Regarding claim 3
Kato, as modified by Edara and Kodikara, previously discloses the method according to claim 2, 
Kodikara further discloses wherein the uplink channel resource comprises a time-frequency resource used for random access (“An allocated physical resource describes the resources allocated to the UE such as would allow for the UE to correctly encode and transmit or receive and decode the data message.  The description may include attributes such as: (1) an explicit or relational time of transmission; (2) description of a physical channel resources, such as codes, frequencies, sub-carriers, time/freq codes, and/or the like; (3) a formatting type of the data on the resources; and/or (4) FEC encoding type, block size, modulation format and/or the like.” [0070])

Regarding claim 5 (Currently Amended)
Kato, as modified by Edara and Kodikara, previously discloses the method according to claim 2, further comprising: 
Kodikara further discloses in Fig. 1A receiving, by the network device (i.e. “UTRAN” in Fig. 1A), the connection establishment cause information sent by the terminal device using the uplink channel resource (“FIG. 1A shows the messaging exchanged over the air interface (Uu).  The first message shown is the RRC connection request message, which includes the network-known UE identifier, shown as a global UE identifier (ID) and an establishment cause. The establishment cause indicates the reason for the UE requesting a connection with the network.” [0042]).

Regarding claim 6 (Currently Amended)
Kato discloses in Fig. 7 a method, comprising:
sending, by a terminal device (i.e. “mobile station device”) to a network device (i.e. “base station device”), identification information according to an access status of the terminal device (“A base station device of the present invention performs wireless communication with a mobile station device.  The base station includes: a random access receiver that receives random access identification information transmitted by the mobile station device performing random access” [0026]), the identification information being different from connection establishment cause information (i.e. “the C-RNTI is identification information concerning the mobile station device” [0022]), 
Kato does not specifically teach the access status being one of different access statuses in different application scenarios, the different application scenarios comprising scenarios in which the terminal device initially accesses a network, a connection is interrupted and the terminal device accesses the network again, the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource, or a cell handover is performed or a base station is reselected; and
In an analogous art, Edara discloses the access status being one of different access statuses in different application scenarios (via RACH procedure “All MAC transmission on the UL-SCH must be scheduled by the Random Access Channel (RACH) procedure.  When the UE is not connected to the network, no transmit slots are scheduled for that UE.  The RACH provides a means for disconnected devices to transmit data.  Transmitting on the UL-SCH requires a resource allocation from the eNodeB, and time alignment to be current, or the RACH procedure is required.” [0028]), the different application scenarios comprising scenarios in which the terminal device initially accesses a network (“The RACH procedure can be used during initial access from the disconnected state (RRC_IDLE” [0028]), a connection is interrupted and the terminal device accesses the network again (“radio access failure”, “DL or UL data arriving during RRC_CONNECTED after UL PHY is no longer in sync” [0028]), the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource (“UL data arriving when no dedicated scheduling request channels are available.” [0028]), or a cell handover is performed or a base station is reselected (“There are two types of the RACH procedure, contention-based, which can apply to each of these situations, and non-contention-based, which applies to handover and arrival of DL data.” [0028]; “reselection” [0023]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kato’s method for transmitting random access identification information, to include Edara’s technique for optimizing propagation of multiple types of data, in order to associate UE connection status with UE identifier in order to minimize transmission collision (Edara [0012]).
Kato and Edara do not specifically teach receiving, by the terminal device, a first access network identifier sent by the network device, wherein the first access network identifier is allocated by the network device to the terminal device according to the identification information, and the first access network identifier is used by the network device for allocation of a resource to the terminal device.
In an analogous art, Kodikara discloses receiving, by the terminal device (i.e. “UE”), a first access network identifier (i.e. “S-RNTI” in Fig. 6A) sent by the network device (“After the network equipment performs a successful admission control process and allocation process, the network responds to the RRC connection request message with an RRC connection setup message including the global UE ID, the newly-allocated S-RNTI value, optionally a C-RNTI value, and a radio bearer configuration.” [0045]), wherein the first access network identifier is allocated by the network device to the terminal device according to the identification information (“Next, the network performs admission control and allocates Radio Network Temporary Identifier (RNTI) values.  The network uses an admission control process to determine whether a requested service from the establishment cause can be supported by the network.  Factors considered when performing admission control may include mobile access class for determining privileges, the Radio Resource Management status (RRM status) to determine availability of resources, details of the user's subscription, and equipment registers including lists of valid and stolen terminals. The allocation of the RNTI values involves the network allocating a Serving Radio Network Controller (RNC) RNTI (S-RNTI), which is used by UE to identify itself to the serving RNC.  The S-RNTI is also used by the SRNC to address the UE.  An S-RNTI value is allocated by the Serving RNC to each UE having an RRC connection and is unique within the Serving RNC.  The S-RNTI may be reallocated after the Serving RNC for the RRC connection has changed.  The S-RNTI may be concatenated with an SRNC identifier (SRNC ID) received in a broadcast channel to form a unique RNTI (U-RNTI) within UTRAN.  Optionally, the network may allocate a Cell Radio Network Temporary Identifier (C-RNTI).  The C-RNTI may be allocated and used on common transport channels.  The C-RNTI value may be used to identify the UE on a cell basis.  In a conventional network, the decision to use the C-RNTI is made by the Controlling Radio Network Controller (CRNC).” [0043-0044]), and the first access network identifier is used by the network device for allocation of a resource to the terminal device identifier (“Upon receipt of the temp ID, the network allocates a physical resource.  An allocated physical resource describes the resources allocated to the UE such as would allow for the UE to correctly encode and transmit or receive and decode the data message.  The description may include attributes such as: (1) an explicit or relational time of transmission; (2) description of a physical channel resources, such as codes, frequencies, sub-carriers, time/freq codes, and/or the like; (3) a formatting type of the data on the resources; and/or (4) FEC encoding type, block size, modulation format and/or the like.” [0070]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kato’s method for transmitting random access identification information, as modified by Edara, to include Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment, in order to minimize transmission collision (Kodikara [0019]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment into Kato’s method for transmitting random access identification information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7 (Currently Amended)
The method according to claim 6, wherein sending, by the terminal device, the identification information to the network device according to the access status comprises:
sending, by the terminal device, the identification information to the network device according to the access status using the uplink channel resource.
The scope and subject matter of method claim 7 is similar to the scope and subject matter of the method as claimed in claim 2. Therefore method claim 7 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 8
The method according to claim 7, wherein the uplink channel resource comprises a time-frequency resource used for random access.
The scope and subject matter of method claim 8 is similar to the scope and subject matter of the method as claimed in claim 3. Therefore method claim 8 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 10 (Currently Amended)
The method according to claim 7, further comprising:
sending, by the terminal device, the connection establishment cause information to the network device using the uplink channel resource.
The scope and subject matter of method claim 10 is similar to the scope and subject matter of the method as claimed in claim 5. Therefore method claim 10 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 11 (Currently Amended)
Kato discloses a network device (“base station 10” in Fig. 4; [0071]), comprising:
a receiver (“radio unit 18” in Fig. 4; [0074]);
a processor (“scheduler 13” in Fig. 4; [0072); and 
a transmitter (“transmitter 20” in Fig. 4; [0026]);
wherein the receiver, the processor, and the transmitter are connected; 
wherein the receiver is configured to:
receive identification information, the identification information being different from connection establishment cause information, the identification information sent by a terminal device and having been determined according to an access status of the terminal device, the access status being one of different access statuses in different application scenarios, the different application scenarios comprising scenarios in which the terminal device initially accesses a network, a connection is interrupted and the terminal device accesses the network again, the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource, or a cell handover is performed or a base station is reselected; and
wherein the processor is configured to:
allocate a first access network identifier to the terminal device according to the identification information excluding the connection establishment cause information;
wherein the transmitter is configured to:
send the first access network identifier to the terminal device; and
wherein the processor is further configured to:
allocate a resource to the terminal device according to the first access network identifier.
The scope and subject matter of apparatus claim 11 is similar to the scope and subject matter of the method as claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12 (Currently Amended)
The network device according to claim 11, wherein the receiver is further configured to receive the identification information sent by the terminal device according to the access status using an uplink channel resource.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 12 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
The network device according to claim 12, wherein the uplink channel resource comprises a time-frequency resource used for random access.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 13 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 15 (Currently Amended)
The network device according to claim 12, wherein the receiver is further configured to receive the connection establishment cause information sent by the terminal device using the uplink channel resource.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 15 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16 (Currently Amended)
Kodikara discloses in Fig. 4 a terminal device (“FIG. 4 shows components of user equipment in accordance with the present invention.” [0064]), comprising: 
a receiver (“a transceiver to communicate with the E-UTRAN network equipment” [0064]; Fig. 4);
a processor (“a processor” [0064]; Fig. 4); and 
a transmitter (“a transceiver to communicate with the E-UTRAN network equipment” [0064]; Fig. 4);
wherein the receiver, the processor, and the transmitter are connected; 
wherein the transmitter is configured to:
send, to a network device, identification information according to an access status of the terminal device, the identification information being different from connection establishment cause information, the access status being one of different access statuses in different application scenarios, the different application scenarios comprising scenarios in which the terminal device initially accesses a network, a connection is interrupted and the terminal device accesses the network again, the terminal device has accessed the network but there is no uplink channel resource and the terminal device accesses the network again to apply for a channel resource, or a cell handover is performed or a base station is reselected (as afore-mentioned in claim 1 discussion); and
wherein the receiver is configured to:
 receive a first access network identifier sent by the network device, wherein the first access network identifier is allocated by the network device to the terminal device according to the identification information, and the first access network identifier is used by the network device for allocation of a resource to the terminal device (as afore-mentioned in claim 1 discussion).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kato’s method for transmitting random access identification information, as modified by Edara, to include Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment, in order to minimize transmission collision (Kodikara [0019]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment into Kato’s method for transmitting random access identification information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17 (Currently Amended)
The terminal device according to claim 16, wherein the transmitter is further configured to send the identification information to the network device according to the access status using an uplink channel resource.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 17 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 18
The terminal device according to claim 17, wherein the uplink channel resource comprises a time-frequency resource used for random access.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 18 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 20 (Currently Amended)
The terminal device according to claim 17, wherein the transmitter is further configured to send the connection establishment cause information to the network device using the uplink channel resource.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 20 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 21 (Currently Amended)
Kato, as modified by Edara and Kodikara, previously discloses the terminal device according to claim 16, 
Kodikara further discloses wherein the access status (i.e. RRC connected) indicates the terminal device has previously accessed the network (“If there is a logical connection between the user terminal and the radio access network, then the user terminal is said to be in RRC connected state.  The existence of a user terminal in RRC connected state can be determined within a cell or multiple cells.  Therefore, the radio resources for a particular user terminal can be managed efficiently by the wireless network.” [0007]; [0052]).

Regarding claim 22 (Currently Amended)
Kato, as modified by Edara and Kodikara, previously discloses the terminal device according to claim 16, 
Kodikara further discloses wherein a second status (i.e. RRC idle) of a plurality of different statuses indicates the terminal device is initially accessing the network (“In contrast to RRC connected state, a user terminal in RRC idle state has no logical connection to the wireless access network.  Thus, the user terminal in RRC idle state can only be determined within the core network or area that is larger than the cell, such as a location area or routing area.” [0007]; and furthermore “In a conventional UMTS system, a UE in an RRC idle state may initiate an RRC connection through a procedure as indicated in FIGS. 1A and 1B.” [0041]).

Regarding claim 23 (New)
Kato, as modified by Edara and Kodikara, previously discloses the method of claim 1, wherein a plurality of different statuses includes the access status,
Edara further discloses wherein the plurality of different statuses of the terminal device comprises an initial connection status corresponding to first identification information, a reconnection status corresponding to second identification information, and a cell handover status corresponding to third identification information (“The RACH provides a means for disconnected devices to transmit data.  Transmitting on the UL-SCH requires a resource allocation from the eNodeB, and time alignment to be current, or the RACH procedure is required.  The RACH procedure can be used during initial access from the disconnected state (RRC_IDLE) or radio access failure, handover requiring random access, DL or UL data arriving during RRC_CONNECTED after UL PHY is no longer in sync, or UL data arriving when no dedicated scheduling request channels are available.  Timing is critical because the UE can move different distances from the base station, and LTE requires microsecond-level precision.  There are two types of the RACH procedure, contention-based, which can apply to each of these situations, and non-contention-based, which applies to handover and arrival of DL data.” [0028]), and
wherein the first identification information (e.g. “RRC IDLE” [0028]), the second identification information (e.g. “RRC CONNECTED” [0023]), and the third identification information (e.g. “handover” [0022]) are different from one another, the identification information being one of the first identification information, the second identification information, or the third identification information ([0028]).

Regarding claim 24 (New)
Kato, as modified by Edara and Kodikara, previously discloses the method of claim 23, the allocating the first access network identifier comprising:
Kato further discloses allocating, by the network device, the first access network identifier to the terminal device according to the identification information without using a preamble from the UE (“determines whether to transmit random access response information that is a response to the random access corresponding to the random access identification information received by using the mobile station device identification information, or by using identification information having not been allocated to a specific mobile station device, the identification information being allocated for transmitting the response to the random access;” [0026]), wherein the first identification information corresponding to the initial connection status includes a random number selected by the UE (i.e. “signature ID number (or random ID)” [0014]; [0016]), the second identification information corresponding to the reconnection status includes a core network identifier of the UE (i.e. “temporary C-RNTI” [0014]), and the third identification information corresponding to the cell handover status includes a second random number of a preset bit quantity (“Asynchronous random access includes contention-based random access and non-contention-based random access.  The contention-based random access is normal random access that might cause a contention among mobile station devices.  The non-contention-based random access is random access that does not cause a contention among mobile station devices, and is performed under control of the base station device in a special case, such as a handover, for quickly synchronizing the base station device and mobile station devices.” [0010]).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Edara and Kodikara, and further in view of Dai et al. US Pub 2012/0099452 (hereinafter “Dai”). 
Regarding claim 4 (Currently Amended)
Kato, as modified by Edara and Kodikara, previously discloses the method according to claim 2, further comprising:
Edara further discloses receiving, by the network device, buffer status report (BSR) information sent by the terminal device using the uplink channel resource, wherein the BSR information comprises a size of to-be-sent data of the terminal device (“a special buffer status report (BSR) with a logical channel ID can be sent informing the network of the non-voice data and that such data should be scheduled for transmission concurrently with voice data.  Buffer status reports (BSR) are discussed in "LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) Protocol Specification," 3GPP Technical Specification (TS) 36.321 (hereinafter, the "MAC specification"), which is incorporated herein by reference.” [0038]); and
The combination of Kato/Edara/Kodikara does not specifically teach wherein allocating, by the network device, the first network identifier to the terminal device according to the identification information comprises:
allocating, by the network device, the first access network identifier to the terminal device according to the identification information and the BSR information.
In an analogous art, Dai discloses wherein allocating, by the network device, the first access network identifier to the terminal device according to the first identification information comprises:
allocating, by the network device, the first access network identifier (e.g. “C-RNTI” previously taught by Kodikara) to the terminal device according to the identification information (“adding identification information corresponding to a BSR type to an MAC sub-header by the terminal, acquiring by an eNB on the network side that the BSR and the type thereof are included in an MAC PDU according to the identification information in the MAC sub-header after receiving the MAC PDU which is sent by the terminal; or changing existing corresponding relation(s) of one or more pieces of identification information in the MAC sub-header by the terminal to correspond to a new BSR data unit type supporting a carrier aggregation technology, and determining whether the MAC sub-header in the MAC PDU sent by the terminal is the MAC sub-header with the changed corresponding relation(s) of identification information by the eNB according to terminal capability information after the terminal reports an RRC layer message including the terminal capability information to the eNB on the network side” [0088-0089]) and the BSR information (“In order to reasonably allocate radio resources for every UE, the LTE system requires the UEs to report the status of data volumes stored in their respective buffers and the report is reported to the eNB in the form of a Buffer Status Report (BSR).  In the LTE system, Logical Channels (LCH) of a UE are divided into 4 Logical Channel Groups (LCG).  The BSR reports the group number of every LCG and information of data volumes to be transmitted of all LCHs in the group.  The BSR is carried by a PUSCH.” [0005] and furthermore “when the terminal constructs the BSR data units according to the information of the buffer data volume to be transmitted, dividing the constructed BSR data units into different types according to content composition of the BSR data units.” [0040]; Figs. 2, 3).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment, as modified by Palm and Anderson, to include Dai’s method for reporting Buffer Status Report in order to increase the rate of correctly sending a buffer status report while saving uplink radio resources “The technical problem to be solved by the present invention is to provide a method, a terminal and a network system for reporting a buffer status report in a radio network supporting a carrier aggregation technology, to solve the problem of reporting a buffer status report on radio resources of component carriers allocated to a terminal, so as to ensure the rate of correctly sending the buffer status report and save uplink radio resources." Dai [0031]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Dai’s method for reporting Buffer Status Report into Kodikara’s method for initiating a wireless connection and subsequent communication over a shared physical resource in a wireless communication system between user equipment and network equipment since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kato’s method for transmitting random access identification information, as modified by Edara and Kodikara, to include Dai’s method for reporting Buffer Status Report in order to increase the rate of correctly sending a buffer status report while saving uplink radio resources (Dai [0031]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dai’s method for reporting Buffer Status Report into Kato’s method for transmitting random access identification information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19 (Currently Amended)
The terminal device according to claim 17, wherein the transmitter is further configured to send buffer status report (BSR) information to the network device using the uplink channel resource, wherein the BSR information is used by the network device to allocate the first access network identifier to the terminal device according to the identification information, and the BSR information comprises a size of to-be-sent data of the terminal device.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 19 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.
.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411     


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411